DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, in the reply filed on 8/2/2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II and III. They must be marked with “(withdrawn)” or cancelled. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, second clamp must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In pgh.48, line 4, “FIG 101” is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A downhole tool” in the preamble and instant specification addresses that the tool is a downhole tool. However, body of the claim does not include "downhole" or “wellbore” Thus, it is unclear claimed tool is a downhole tool or not since the preamble has not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Therefore, the claim should include "downhole" or “wellbore” in the claim body to clarify that the tool is a downhole tool and to avoid conflict between the specification and the claimed invention. Claims 2-10 are rejected as being dependent on claim 1.
Claim 7 recites “second clamp” but no drawing shows second clamp. It is unclear what second clamp refers to. Claims 8-10 are rejected as being dependent on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rademaker et al. (5485745 – Rademaker).
Rademaker discloses a tool, comprising:
Re claim 1:
a collar 30 (i.e., figs. 2-3B); 
a chassis 110 at least partially within the collar; 
a tube or rod 33 at least partially within the chassis; and 
a clamp 113 (i.e., col. 12:17, ‘clamp sub’) fitted at least partially around the tube or rod and secured to the chassis.
Re claim 2, the clamp including at least two bumper pads 213a (i.e., fig. 3B, 213a) on an outer surface thereof.
Re claim 3, the at least two bumper pads and an outer surface of the clamp providing three or more points of support (i.e., two upper corner points of the pads and two upper points of 113 that contacts chassis 110) between the chassis and an inner surface of the collar (i.e., It would be empty space between the chassis and an inner surface of the collar without them). 
Re claim 4, the clamp including at least one pocket (i.e., fig. 3B, space for 213a) in the outer surface of thereof, and the at least two bumper pads being secured to the clamp within the at least one pocket.
Re claim 5, the chassis including a void (i.e., inter passage of 110) opposite the clamp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker
Re claims 7, 8, 9, 10, Rademaker teaches a first clamp one or more adjustable bumper pads on the outer surface thereof, at least four points of support between the chassis and an inner surface of the collar, but is silent on a second clamp secured to the chassis opposite the first clamp (claim 7), including one or more adjustable bumper pads on an outer surface thereof (claim 8), at least four points of support between the chassis and an inner surface of the collar (claim 9), the first and second clamps being axially aligned (claim 10).
However, it would have obvious to one of ordinary skill in the art at the effective filing date of the present application to try the tool of Rademaker with a second clamp for a better securement between the elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.193 USPQ 8. And it would have obvious to one of ordinary skill in the art at the effective filing date of the present application to try the tool of Rademaker to adjust a location of the second clamp (i.e., opposing the first clamp – location of a second clamp adjusted; location of bumper pads of the second clamp adjusted, and i.e., second clamps being axially aligned with the first clamp) for a better securement between the elements, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. This also applies to claim 11 since misaligning can be done by adjusting a location of the elements. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Hall et al. (20090025982 – Hall).
Rademaker discloses a void, but is silent on a pulse neutron generator positioned within the void. Hall teaches a pulse neutron generator 1013 (i.e., fig. 13, pgh. 47). It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to try the tool of Rademaker with a pulse neutron generator, as taught by Hall for an optimum downhole operation by gathering subterranean data (i.e., Hall, pgh. 9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676